Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority for the claimed invention is recognized as 1/26/2018.

Information Disclosure Statement
The IDS filed on 5/27/2020, 09/01/2021, and 03/17/2022 have been considered. 

Claim Objections
Claim 13 is objected to because of the following minor informality:  The claim refers to a “information regarding a size of the processing target area in which the processing is performed at the lower limit of the target accuracy.” – Examiner asserts this limitation is intended to read in the manner of, “information regarding a size of the processing target area in which the processing is performed at or below the lower limit of the target accuracy.” – Appropriate correction is required.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 13, and 15, are rejected as obvious over Kim (US 20160132057 A1) in view of as Iwakura (US 20180262674 A1) and Sauder (US 20160050840 A1), herein after respectively referred to simply as Kim, Iwakura, and Sauder. 

Regarding Claim 8, Kim teaches
A flight control system comprising: (Paragraph [0019], “The present invention relates to a method for constructing air-observed terrain data”
a processor 40 configured to … specify a flight condition applied when the aircraft performs a process for capturing images … on a processing target area (Paragraph [0031], “The flight altitude H is appropriately determined according to required resolution with respect to the ground image.” As followed by Paragraph [0032], “In a method of setting the flight route P, the photographing location S and the flight altitude H at the flight control unit 40, first, when a user inputs coordinates for dividing a predetermined area, i.e., positions (latitude and longitude) of a left lower point and a right upper point, a quadrangular photographing area A is set” wherein both together show the flight control unit constitutes a processor and specifies a flight condition by setting the altitude that the drone operation must be performed at. 
compute accuracy of … [a result] … of the processing performed by the aircraft flying under the specified flight condition (Paragraph [0042], “When the rotary wing structure 1 is returned to the ground, the plurality of ground images stored in the storage unit 23 are collected and then stored in the computer in which a software for constructing the terrain data is installed.” And Paragraph [0044], “In this step, when the ground images obtained by the aerial photographing and image storing step S300 are inspected to check whether the obtained ground images are abnormal, and the obtained ground images are normal, the ground images are analyzed, synthesized and controlled through an image processing process using the software for constructing the terrain data.” – wherein in the determination of abnormality constitutes a computation of result accuracy, and wherein the ground computer associated with storage unit 23 constitutes a computation unit.)
However, Kim does not disclose the following limitations,
obtain a maximum flight time of an aircraft
specify a flight condition applied when the aircraft performs [a process] over the obtained maximum flight time
However, this is taught by Iwakura, which discloses a simulation unit that calculates flight parameters before a flight is to occur, including a maximum estimated flight time, and wherein the flight condition constitutes the whole of the flight plan to be carried out by the air vehicle (Paragraph [0036], “ Simulator 58 is configured to check the image capturing scenario created by scenario creator 56 by performing a simulation of the image capturing scenario before performing the image capturing scenario in the air vehicle. Simulator 58 is configured to present, to the operator, presence/absence of an obstacle on the flight route, a flight time estimate value, and a battery remaining amount estimate value after the flight of the air vehicle on the flight route.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim so as to specify a flight condition with respect to maximum flight time as taught by Iwakura, as doing so allows an operator to avoid the unintentional shutdown of a UAV sent on a programmed route (Paragraph [0054], “Accordingly, it is possible to avoid the image capturing from being aborted due to the battery being run out by capturing too many images or by the flight distance being too long, for example.”)
However, the combination does not disclose the following limitations,
capturing images of vegetation
and compute a normalized difference vegetation index based on the specified flight condition, wherein the computed normalized difference vegetation index is computed from a spectral reflection characteristic of the vegetation in the processing target area using the images captured by the aircraft flying under the specified flight conditions; and	
accuracy of the normalized difference vegetation index.
	However, this is taught by Sauder, which discloses capturing NDVI (Paragraph [0019], “Camera system 117 may include a still photo camera, a video camera, a thermal imaging camera, and/or a near infrared (NIR) camera for capturing normalized difference vegetation index (NDVI) images.” and considering the accuracy of the NDVI, Paragraph [0091], “Because the pest and disease identification methods discussed above may be improved by higher-resolution imagery, in some embodiments the UAV 110 returns to areas having poor NDVI values (either those selected by the user or those having sub-threshold NDVI values) and captures a high-resolution image, e.g., by flying at lower altitudes(e.g., 20 feet or lower) over the identified area or hovering (i.e., pausing at a stationary position) over the identified area and taking an image at a higher resolution and/or greater zoom level than during the initial NDVIA image capture flight.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination’s accuracy determination and image processing to specifically capture and evaluate NDVI data, as NDVI data reveals important data about the vegetation within the processing area, (Paragraph [0039], “For example, camera system 117 may acquire NDVI images of the selected flight area, identify areas with low nitrogen levels (or other problems) via the NDVI map,”. Further, the combination is a simple substitution of elements, yielding predictable results. 

Regarding Claim 13,
The combination of Kim, Iwakura, and Sauder, as shown above, discloses all of the limitations of Claim 8. Kim further discloses the following limitations,
wherein the processor is further configured to generate, if the computed accuracy is below a lower limit of target accuracy set as a target, (Paragraph [0006], “an image verifying and synthesizing step of constructing the terrain data in a computer of the control center using the ground images stored in the storage unit.”, wherein the computer of the control center connected with the storage unit constitutes a generation unit configured to generate data, and Paragraph [0044], “In this step, when the ground images obtained by the aerial photographing and image storing step S300 are inspected to check whether the obtained ground images are abnormal, and the obtained ground images are normal, the ground images are analyzed, synthesized and controlled through an image processing process using the software for constructing the terrain data.” and Paragraph [0045], “Due to vibration or the like of the rotary wing structure 1, the obtained ground images may include a defective image which may not be used. The defective image is administrated by a defective image photographing information administrating step S600.” Wherein the detection if an image is normal or defective, based on camera issues like excess vibration, constitutes a determination of accuracy for the image against some predetermined target)
information regarding a size of the processing target area in which the processing is performed at the lower limit of the target accuracy. (Paragraph [0046], “Here, in the defective image photographing information administrating step S600, the ground image including the defective image is stored along with the flight information. Therefore, in an image rephotographing and storing step S610, the rotary wing structure 1 flies again based on the stored information so as to be located at the same photographing location S, and then the image verifying and synthesizing step S500 is performed again so as to complete a construction of the terrain data.” wherein the total storage of defective images, alongside the totality of locations to be revisited, constitutes information regarding a size of the processing target area where processing was below target accuracy.)

Claim 9 is rejected as obvious over the combination of Kim, Iwakura, and Sauder, further in view of Yun (KR 20180000767 A) herein after respectively referred to simply as Yun.

Regarding Claim 9,
The combination of Kim, Iwakura, and Sauder, as shown above, discloses all of the limitations of Claim 8. 
However, the combination as disclosed does not disclose the following limitation, 
wherein the processor is configured to specify an altitude of the aircraft as the flight condition based on a size of the processing target area 
However, Yun describes operating software that set an altitude parameter based on the size of the processing target area (Page 10, Paragraph 2, “With the altitude setting, the image quality and range can be acquired with aerial images vary depending on the altitude of the unmanned aerial vehicle. In general, the higher the altitude … a relatively small number of pictures can cover a large area. On the other hand, if the altitude is low, … more time and number of pictures are needed when selecting a survey area of the same area”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination so as to specify flight plane altitude based on processing area as taught by Yun, as it is well understood that a higher altitude means the field of view of a camera captures a larger area, and thus, larger areas can be captured with higher altitudes. The inclusion of this feature in the combination further yields predictable results. 


Claims 10, 11, and 12 are rejected as obvious over the combination of Kim, Iwakura and Yun, further in view of Shriver (US 20160239709 A1),  herein after respectively referred to simply as Shriver.

Regarding Claim 10,
The combination of Kim, Iwakura, and Sauder, as shown above, discloses all of the limitations of Claim 8. However, the combination as disclosed does not include the following limitation, 
Wherein the processor is further configured to change a size of an effective range in an image captured by the aircraft according to a condition
However, this is disclosed by Shriver, which discloses how the effective range of an image can be changed by masking the data, which is done with respect to cloud cover, wherein the masking of clouds or reduction of image quality reduces the effective range captured in an image. (Paragraph [0029], “The image quality metric can be used in determining whether to include or exclude the image from a pool of viable images to be used in evaluating geographic region” – shows the image quality metric is an accuracy that can exclude images from an effective range. Paragraph [0030] “However, cloud coverage and the image quality metric can have any suitable relationship. In one variation, cloud coverage can be measured as a percentage of the image covered in clouds. For example, a probabilistic model can be employed for an image to generate masks for portions of the image, where the masks indicate an obscured geographic sub-region (e.g., obscured by clouds)” – wherein the masking is another manner in which the size of an effective range is reduced)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination so as to change the size of an effective range according to a condition, as taught by Shriver, as doing so allows one to define where image data is or is not suitable (Paragraph [0029], “As shown in FIG. 5, receiving an image S110 can include generating an image quality metric for the image S115, which functions to calculate a metric measuring a suitability of the image for use in evaluating performance of a geographic region.”)

Regarding Claim 11,
The combination, as shown above, discloses all the limitations of Claim 10. Shriver further already discloses the following limitations,
Wherein the condition is a light amount at the time of image capturing or image capturing timing. (Paragraph [0030] “However, cloud coverage and the image quality metric can have any suitable relationship. In one variation, cloud coverage can be measured as a percentage of the image covered in clouds. For example, a probabilistic model can be employed for an image to generate masks for portions of the image, where the masks indicate an obscured geographic sub-region (e.g., obscured by clouds)”  Under the broadest reasonable interpretation, this in itself constitutes a determination based on light amount, as Shriver makes use of pixel data in imaging, and pixels are commonly defined by brightness values in three color channels, which is how a cloud is distinguished from other areas of a captured image. And thus, images are included and excluded on the basis of a light amount, either by masking as above, or in failing to meet a metric, per Paragraph [0029], “The image quality metric can be used in determining whether to include or exclude the image from a pool of viable images to be used in evaluating geographic region” In either scenario, this accords to a light amount.)





Regarding Claim 12,
The combination of Kim, Iwakura, and Yun, as shown above, already discloses all the limitations of Claim 9. However, the combination does not disclose the following limitation,
Wherein the processor is further configured to correct the accuracy according to a light amount at the time of image capturing or an image capturing timing.
However, this is taught by Shriver, which discloses an accuracy correction based on light amount, (Paragraph [0029], “The image quality metric can be used in determining whether to include or exclude the image from a pool of viable images to be used in evaluating geographic region” – shows the image quality metric is an accuracy. And Paragraph [0030] ”Generating the image quality metric can include generating the image quality metric based on an amount of cloud coverage present in the image. Cloud coverage and the image quality metric preferably have a negative correlation, such that an increased amount of cloud coverage results in a decreased image quality metric value” ) shows that the accuracy depends on a light amount in the image itself. Under the broadest reasonable interpretation, this constitutes a determination based on light amount, as Shriver makes use of pixel data in imaging, and pixels are commonly defined by brightness values in three color channels, which is how a cloud is distinguished from other areas of a captured image. )
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination so as correct an accuracy, as taught by Shriver, as doing so allows one to ensure the data is or is not suitable (Paragraph [0029], “As shown in FIG. 5, receiving an image S110 can include generating an image quality metric for the image S115, which functions to calculate a metric measuring a suitability of the image for use in evaluating performance of a geographic region.”)

Claims 14 is rejected as obvious over the combination of Kim, Iwakura, and Sauder further in view of Winn (US 20170083979 A1 ) and Chari (US 20110026768 A1) herein after respectively referred to simply as Winn and Chari.

Regarding Claim 14,
The combination of Kim, Iwakura, and Sauder, as shown above, discloses all of the limitations of Claim 8. However, the combination does not disclose the following limitation, 
wherein the processor is further configured to: … obtain a [camera ability], compare the [camera ability] with the target accuracy set as a target and generate information corresponding to the comparison result 
	However, this is disclosed by Winn, which discloses that camera ability of a UAV can be compared against mission requirements, in this case, target accuracy (Paragraph [0044], “The web server 110 can also receive a selection for a particular UAV to fly the mission (e.g., a UAV owned by the user), and the relay 130 can access a database of UAV data, retrieve data specific to the particular UAV (e.g., an assigned address, flight history data, current sensor configuration, etc.) from the database, and pass relevant UAV data into the pre-flight planning tap 151; the pre-flight planning tap 151 can thus implement these UAV-specific data to tailor the flight path to the particular UAV and/or to check that the UAV is capable of achieving the mission requirements entered by the user (e.g., to check that a camera of sufficient imaging capabilities is installed in the UAV).” – where the comparison result is the binary yes or no evaluation of if the camera ability exceeds or falls below the target accuracy)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination’s data processing and accuracy consideration, with the camera ability determination as taught by Winn, as doing so prevents the deployment of a UAV that is incapable of the tasks required by the combination, and further, this modification can be performed using known methods to one of ordinary skill in the art, yielding predictable results. 
	However, the combination does not disclose the following limitation
perform calibration of the imaging to obtain a lower limit of accuracy
compare the lower limit of accuracy
However, this is taught by Chari, which teaches that a determined camera ability can be a lower limit of accuracy obtained via calibration of the camera (Paragraph [0044], “[0044] An embodiment of the markers includes at least one of rulers, 2D rectangles or circles, or 3D cubes or cylinders with an adhesive on at least one edge or surface. For embodiments, the markers include structures providing a resolution of the identified dermatological feature of at least a first threshold, and a color calibration of at least a second threshold. In order to estimate a spatial target above a threshold of resolution, the imaging reference must typically have greater than this resolution, or at a minimum this same threshold of resolution. For example, if the imaging target should be estimated to 1 mm resolution, the imaging reference should have calibration marks or be of a size with accuracy known &lt;=1 mm, typically 0.1 mm. In order to estimate a spatial target above a threshold of accuracy for a color calibration, the imaging reference must have a color calibration of a higher or equal degree of accuracy. For example,” )
	It would been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the camera ability determination of the combination with the calibration reference value, as calibrating a camera is well understood, routine, and conventional activity, and further, the color calibration is particularly beneficial to improving and assuring the results of an NDVI survey, and further, the combination is a simple substitution of elements yielding predictable results. 


Response to Arguments
Applicant’s arguments with respect to the rejections of Claims 8-13 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants arguments with regards to the Claim objection of Claim 13 has been considered but is not persuasive. In Page 5 Applicant remarks, applicant states, “[as disclosed in paragraph [0042] and [0052] of the APPA], the generation unit generates information regarding the size of the target area at the lower limit of the target accuracy, when the computed accuracy is lower [than] the lower limit of the target accuracy. In other words the generated information of the size of the target area is determine at the lower limit of the target accuracy” – Examiner maintains that this would be a target area at or below the lower limit of the target accuracy, for instance, if the target accuracy is 30%, and there is a set of measurements with computed accuracy ranging from 0% to 29%, those measurements would be below the lower limit, but not at the lower limit. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson (WO 2016130994 A1) discloses a system that determines a flight plan based on the battery charge (Claim 24). Douady-Pleven (US 9639935 B1) discloses a calibration system (Abstract). Özyavuz (“Determination of vegetation changes with NDVI method”) discloses further detail on NDVI and accuracy considerations. Rankin (US 20120070071 A1) discloses that an explicitly computed value resulting from image analysis can be evaluated for error/accuracy as a function of the camera’s height. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is (571)272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS, can be reached on (571)272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.L.F./Examiner, Art Unit 3666                                                                                                                                                                                                        /MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666